 Case 1:17-cv-12473-NMG Document 115 Filed 03/01/19 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS



COMPLAINT OF WOODS HOLE,                         CIVIL ACTION
MARTHA’S VINEYARD AND                            NO.: 17-12473-NMG
NANTUCKET STEAMSHIP
AUTHORITY FOR EXONERATION
FROM AND/OR LIMITATION OF                        IN ADMIRALTY
LIABILITY, CIVIL AND
MARITIME


PLAINTIFF’S SECOND STATUS REPORT CONCERNING HMS CONSULTING
           SUBPOENA RESPONSE AND CONFIDENTIALITY

        Now comes the plaintiff, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority (hereinafter the “Steamship Authority”), in the above captioned

civil action, by and through its undersigned counsel, Clinton & Muzyka, P.C., and hereby

submits its Second Status Report pursuant to the Court’s January 30, 3019 Order.

       At the present time, the parties have not yet reached a final Confidentiality

Agreement. After consulting with his client, Plaintiff’s counsel has distributed a tentative

Confidentiality Agreement to counsel for all claimants for their review and comment,

which incorporates terms suggested by some Claimant’s counsel. It is anticipated that the

terms of the latest draft will not be controversial and negotiations to date have been

amicable.

       In fairness to counsel for the Claimants and for purposes of reaching an amicable

agreement, Plaintiff requests an additional one [1] week extension for counsel for

Claimants to review and comment on the latest form of the proposed Confidentiality

Agreement. Good cause exists to grant this further extension as the parties expect to

reach an amicable agreement, but require more time to review terms.
 Case 1:17-cv-12473-NMG Document 115 Filed 03/01/19 Page 2 of 2
                                              2


       In the event a final Confidentiality Agreement cannot be reached by Friday,

March 8, 2019, Plaintiff will file a proposed Confidentiality Agreement and Order

indicating which parties have (or have not) assented thereto.

       WHEREFORE, the Plaintiff respectfully prays that the Honorable Court continue

its interim Order granting Plaintiff’s Motion for Protective Order and grant an extension

until March 8, 2019 to negotiate and file a Confidentiality Agreement.




                                                       By its attorneys,

                                                       CLINTON & MUZYKA, P.C.

                                                       /s/ Olaf Aprans
                                                       ___________________________
                                                       Thomas J. Muzyka
                                                       BBO NO: 365540
                                                       Olaf Aprans
                                                       BBO NO: 670434
                                                       88 Black Falcon Avenue
                                                       Suite 200
                                                       Boston, MA 02210
                                                       (617) 723-9165
                                                       Fax#: (617) 720-3489
                                                       Email: oaprans@clinmuzyka.com




                              CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed through the
ECF system will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as non
registered participants on March 1, 2019.


                                                       /s/ Olaf Aprans
                                                       _______________________
                                                       Olaf Aprans
